            Case 4:15-cr-00006-KGB Document 39 Filed 10/08/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                               PLAINTIFF

v.                                  Case No. 4:15-cr-00006 KGB

BOBBY HARRISON                                                                      DEFENDANT

                                             ORDER

       Before the Court is a second motion to reduce term of imprisonment pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) filed pro se by defendant Bobby Harrison (Dkt. No. 37). The government

responded in opposition to the motion (Dkt. No. 38). The government asserts that, even if Mr.

Harrison has now exhausted his administrative rights, compassionate release still is not warranted

in this case. For the following reasons, the Court denies Mr. Harrison’s second motion for

compassionate release (Dkt. No. 37).

       I.       Background

       Mr. Harrison was sentenced by this Court on August 3, 2016, to a term of 120 months in

the Federal Bureau of Prisons (“BOP”) to be followed by five years of supervised release (Dkt

Nos. 28, 29). He was found guilty of possession with intent to distribute methamphetamine in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A) (Dkt. No. 29). He represents in his current motion

that he has served 64 months of his sentence and earned 270 days of good time credit (Dkt. No.

37, at 1). He states that he is 57 years old and classified as low custody by the BOP (Id., at 4). In

his motion, he proposes a release plan and a plan for employment, if released (Id., at 5). Mr.

Harrison states in his motion that, on April 5, 2020, he sent a request for compassionate release to

the warden, and he states in his motion that he had not received a response to his request as of the

date of filing his second motion, which the Clerk docketed on June 29, 2020 (Id., at 5).
          Case 4:15-cr-00006-KGB Document 39 Filed 10/08/20 Page 2 of 5




       Initially, the government maintained that, based on Mr. Harrison’s allegations in his first

motion for compassionate release, Mr. Harrison failed to satisfy the exhaustion requirement

applicable to his request before seeking relief from the Court (Dkt. No. 34, at 2-4). The

government also contended in its initial response that, due to Mr. Harrison’s particular

circumstances including but not limited to his reported health condition, the BOP facility where

he is housed, his proposed release plan, and the alleged danger he poses to the community,

compassionate release of Mr. Harrison by the Court is not warranted (Id., at 11-19). In its response

to Mr. Harrison’s second motion for compassionate release, the government concedes this Court

now has jurisdiction to consider the motion but again maintains that compassionate release is not

warranted in Mr. Harrison’s case (Dkt. No. 38, at 2).

       II.     Discussion

       This Court has received release requests during the current pandemic that reference the

Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134

Stat. 281 (2020), and that reference what is often referred to as the “compassionate release”

provision set forth in 18 U.S.C. § 3582(c)(1)(A).

       Section 12003 of the CARES Act presently and temporarily provides for expanded prisoner

home confinement under the framework set out in 18 U.S.C. § 3624(c). See CARES Act, Pub. L.

No. 116-136, § 12003, 134 Stat. 281, 515–17 (2020). The CARES Act places decision-making

authority solely within the discretion of the Attorney General and the Director of the BOP. See

id.; accord 18 U.S.C. § 3624(c)(2). Courts therefore do not have power to grant relief under

Section 12003 of the CARES Act. To the extent Mr. Harrison seeks relief from this Court under

the CARES Act, the Court denies his motion.




                                                 2
          Case 4:15-cr-00006-KGB Document 39 Filed 10/08/20 Page 3 of 5




       The Court interprets Mr. Harrison’s motion to be a request pursuant to the compassionate

release provision of the First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

5239–40 (2018) (codified at 18 U.S.C. § 3582). For the following reasons, the Court denies Mr.

Harrison’s motion for compassionate release.

       “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes a final

judgment’ and may not be modified by a district court except in limited circumstances.” Dillon v.

United States, 560 U.S. 817, 825 (2010) (alterations in original) (quoting 18 U.S.C. § 3582(b)).

Once a district court has pronounced sentence and the sentence becomes final, the district court

may only reconsider or alter the sentence pursuant to statutory authority. See United States v.

Addonizio, 442 U.S. 178, 189–90 (1979). The compassionate release provision permits a district

court to modify a term of imprisonment after it is imposed. See 18 U.S.C. § 3582(c)(1)(A).

       Until passage of the First Step Act, under the then-governing statute, only the BOP could

seek from a district court compassionate release on behalf of an incarcerated federal defendant for

extraordinary and compelling reasons. The First Step Act amended the statute to authorize

defendants to seek compassionate release on their own behalf, provided that the defendant first

asks the BOP to do so and exhausts administrative appeals following denial of this request by the

BOP. See 18 U.S.C. § 3582(c)(1). Specifically, an inmate may seek a compassionate release

directly from the sentencing court “after the defendant has fully exhausted all administrative rights

to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C. §

3582(c)(1)(A). The BOP may oppose a defendant’s motion for compassionate release. The statute

authorizes the district court to grant compassionate release, over the BOP’s objection, under certain

circumstances.



                                                 3
          Case 4:15-cr-00006-KGB Document 39 Filed 10/08/20 Page 4 of 5




        Although the First Step Act does not define the phrase “extraordinary and compelling,” it

defers to the United States Sentencing Guidelines, which does set out examples. The Court

acknowledges that this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n.1. The

examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal

illness” or the condition “substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected to

recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration

in physical or mental health because of the aging process; and (iii) has served at least 10 years or

75 percent of his or her term of imprisonment, whichever is less; (3) the defendant’s family

circumstances include either “(i) [t]he death or incapacitation of the caregiver of the defendant’s

minor child or minor children” or “(ii) [t]he incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available caregiver for the spouse or registered

partner.” Id.

        Mr. Harrison in his motion does not cite any specific health conditions that he contends

make him more susceptible to suffering serious illness or death if he were to contract COVID-19.

Mr. Harrison does not cite age or preexisting medical conditions that place him at greater risk. The

Court determines that, on the record presented, fear of contracting COVID-19 or of experiencing

more intense symptoms than the average person are not extraordinary or compelling enough

reasons for release. Mr. Harrison’s circumstances and concerns, taken alone or together, do not

present “extraordinary and compelling” reasons for release.

        Mr. Harrison meets neither the minimum age nor the served-time requirement under the

Guidelines, based on the Court’s review of this record. Mr. Harrison does not argue that he meets

either of these requirements.



                                                   4
             Case 4:15-cr-00006-KGB Document 39 Filed 10/08/20 Page 5 of 5




        Even if Mr. Harrison could establish extraordinary and compelling reasons, the Court

would deny his request for compassionate release based on consideration of the 18 U.S.C. §

3142(g) and 18 U.S.C. § 3553(a) factors, all of which the Court has considered. Specifically, here,

the Court considers the nature and circumstances of the offense, the history and characteristics of

Mr. Harrison, and protecting the public from additional crimes by Mr. Harrison. See 18 U.S.C. §§

3142(g)(1), (4); 18 U.S.C. §§ 3553(a)(1), (2)(c). Mr. Harrison’s criminal history and substance-

abuse history weigh against granting his motion (Dkt. No. 38, at 9). Based on the record before

the Court and for the reasons explained, the Court denies his motion for compassionate release at

this time.

        III.     Conclusion

        Based on the findings of fact and conclusions of law above, the Court denies Mr. Harrison’s

second motion for compassionate release (Dkt. No. 37).

        So ordered this 8th day of October, 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 5
